                                 UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF NEW MEXICO
                                      ALBUQUERQUE DIVISION

  In re:                                           §    Case No. 12-10899-J7
                                                   §
  LINAC SYSTEMS, LLC                               §
                                                   §
                                                   §
                      Debtor(s)                    §

           CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION REPORT
           CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                      AND APPLICATION TO BE DISCHARGED (TDR)

          Yvette J. Gonzales , chapter 7 trustee, submits this Final Account, Certification that the
  Estate has been Fully Administered and Application to be Discharged.

       1)       All funds on hand have been distributed in accordance with the Trustee’s Final
Report and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee’s control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

       2)      A summary of assets abandoned, assets exempt, total distributions to claimants,
claims discharged without payment, and expenses of administration is provided below:



Assets Abandoned:             $466,572.00               Assets Exempt:      NA
(without deducting any secured claims)



Total Distributions to                                  Claims Discharged
Claimants:                        $54,483.85            Without Payment:    NA

Total Expenses of
Administration:                   $29,516.15


        3)      Total gross receipts of $84,000.00 (see Exhibit 1), minus funds paid to the
debtor(s) and third parties of $0.00 (see Exhibit 2), yielded net receipts of $84,000.00 from the
liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
 Case 12-10899-j7            Doc 36    Filed 05/06/20   Entered 05/06/20 10:00:34 Page 1 of 9
                                   CLAIMS           CLAIMS             CLAIMS               CLAIMS
                                 SCHEDULED         ASSERTED           ALLOWED                PAID
  Secured Claims
  (from Exhibit 3)                      $0.00              $0.00               $0.00               $0.00
  Priority Claims:
      Chapter 7
      Admin. Fees and                     NA         $29,516.15           $29,516.15         $29,516.15
      Charges
       (from Exhibit 4)
      Prior Chapter
      Admin. Fees and                     NA               $0.00               $0.00               $0.00
      Charges (from
      Exhibit 5)
      Priority
      Unsecured                         $0.00              $0.00               $0.00               $0.00
      Claims
      (From Exhibit 6)
  General Unsecured
  Claims (from                    $450,267.60       $129,887.07         $129,887.07          $54,483.85
  Exhibit 7)
           Total
     Disbursements                $450,267.60       $159,403.22         $159,403.22          $84,000.00

       4). This case was originally filed under chapter 7 on 03/08/2012 . The case was
  pending for 97 months.

       5). All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

        6). An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9.

       Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

         Dated: 04/10/2020                               By: /s/ Yvette J. Gonzales
                                                         /Yv Trustee
                                                         ette
                                                         J.
                                                         Go
                                                         nzal
                                                         es
  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. § 1320.4(a)(2) applies.



UST Form 101-7-TDR (10/1/2010)
 Case 12-10899-j7            Doc 36     Filed 05/06/20    Entered 05/06/20 10:00:34 Page 2 of 9
                                                 EXHIBITS TO
                                                FINAL ACCOUNT

 EXHIBIT 1 – GROSS RECEIPTS

                          DESCRIPTION                                   UNIFORM                          AMOUNT
                                                                       TRAN. CODE                       RECEIVED
License with Mitsubishi Electric Co. (MELCO)                              1129-000                        $84,000.00
TOTAL GROSS RECEIPTS                                                                                      $84,000.00

 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.

 EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES
 NONE


 EXHIBIT 3 – SECURED CLAIMS
 NONE


 EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

        PAYEE               UNIFORM              CLAIMS              CLAIMS            CLAIMS              CLAIMS
                           TRAN. CODE         SCHEDULED            ASSERTED          ALLOWED                 PAID
Yvette J. Gonzales,          2100-000                     NA          $7,450.00         $7,450.00          $7,450.00
Trustee
Yvette J. Gonzales,          2200-000                     NA            $605.64           $605.64            $605.64
Trustee
International Sureties,      2300-000                     NA             $82.98            $82.98             $82.98
Ltd.
Bank of Texas                2600-000                     NA            $468.36           $468.36            $468.36
Independent Bank             2600-000                     NA             $97.36            $97.36             $97.36
Integrity Bank               2600-000                     NA            $822.18           $822.18            $822.18
Taxes                        2990-000                     NA         $17,152.80        $17,152.80         $17,152.80
Yvette Gonzales,             3110-000                     NA          $2,792.83         $2,792.83          $2,792.83
Attorney for Trustee
Yvette Gonzales,             3120-000                     NA             $44.00            $44.00             $44.00
Attorney for Trustee
TOTAL CHAPTER 7 ADMIN. FEES AND                           NA         $29,516.15        $29,516.15         $29,516.15
CHARGES


 EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES
 NONE


 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS
 NONE


 EXHIBIT 7 – GENERAL UNSECURED CLAIMS

  CLAIM          CLAIMANT           UNIFORM                CLAIMS          CLAIMS           CLAIMS         CLAIMS

UST Form 101-7-TDR (10/1/2010)
 Case 12-10899-j7            Doc 36      Filed 05/06/20        Entered 05/06/20 10:00:34 Page 3 of 9
NUMBER                             TRAN. CODE      SCHEDULED       ASSERTED      ALLOWED           PAID
     1        T Mobile/T-               7100-000           $0.00      $118.35       $118.35       $49.64
              Mobile USA Inc
     2        Gallant                   7100-000      $61,718.00   $111,408.91   $111,408.91   $46,732.80
              Innovations, LLC
     3        American Express          7100-000      $13,331.00    $12,443.75    $12,443.75    $5,219.79
              Bank, FSB
     4        American Express          7100-000       $6,634.00     $5,916.06     $5,916.06    $2,481.62
              Bank, FSB
              Accurate Machine          7100-000     $138,767.00         $0.00         $0.00        $0.00
              and Tool Co.
              BOA Mastercard            7100-000       $4,515.81         $0.00         $0.00        $0.00
              Citi Amercian             7100-000       $1,498.00         $0.00         $0.00        $0.00
              Express
              Citi World Master         7100-000      $11,156.00         $0.00         $0.00        $0.00
              Card
              Dennis Armijo             7100-000       $6,936.00         $0.00         $0.00        $0.00
              Donald and                7100-000      $41,979.00         $0.00         $0.00        $0.00
              Barbara Swenson
              Dos Hermanas              7100-000      $45,958.00         $0.00         $0.00        $0.00
              Houston                   7100-000       $3,530.00         $0.00         $0.00        $0.00
              Financial
              Consulting, Inc.
              RB Logic, LLC             7100-000       $6,382.00         $0.00         $0.00        $0.00
              Stanley Estate            7100-000      $50,000.00         $0.00         $0.00        $0.00
              USAA Credit               7100-000      $20,140.00         $0.00         $0.00        $0.00
              Card Payments
              Wells Fargo Card          7100-000       $7,992.00         $0.00         $0.00        $0.00
              Services
              Wells Fargo               7100-000      $29,730.79         $0.00         $0.00        $0.00
              Credit Cards
TOTAL GENERAL UNSECURED CLAIMS                       $450,267.60   $129,887.07   $129,887.07   $54,483.85




UST Form 101-7-TDR (10/1/2010)
 Case 12-10899-j7              Doc 36     Filed 05/06/20   Entered 05/06/20 10:00:34 Page 4 of 9
                                                                                                                                                    Page No:     1
                                                                              FORM 1
                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                        Exhibit 8
                                                                 ASSET CASES
Case No.:                     12-10899-J7                                                            Trustee Name:                              Yvette J. Gonzales
Case Name:                    LINAC SYSTEMS, LLC                                                     Date Filed (f) or Converted (c):           03/08/2012 (f)
For the Period Ending:        4/10/2020                                                              §341(a) Meeting Date:                      04/13/2012
                                                                                                     Claims Bar Date:                           09/18/2017

                         1                                 2                       3                          4                         5                        6

                 Asset Description                      Petition/         Estimated Net Value             Property                Sales/Funds              Asset Fully
                  (Scheduled and                      Unscheduled        (Value Determined by             Abandoned              Received by the        Administered (FA) /
             Unscheduled (u) Property)                   Value                  Trustee,            OA =§ 554(a) abandon.            Estate               Gross Value of
                                                                        Less Liens, Exemptions,                                                          Remaining Assets
                                                                           and Other Costs)

 Ref. #
1       Wells Fargo Checking                                   $0.00                        $0.00                                             $0.00                       FA
2       Wells Fargo Savings                                    $0.00                        $0.00                                             $0.00                       FA
3       Hale, Debaca and CICS                            $11,267.00                    $11,267.00                                             $0.00                       FA
Asset Notes:       Uncollectable.
4      Jim Potter, money paid on                         $387,475.00                        $0.00                                             $0.00                       FA
       contract - goods/services not
       performed
Asset Notes:      Statute of limitations had run by time case was reopened.
5      2 patents, RFI, (1) Resonant                    $10,000.00                         $0.00                                               $0.00                       FA
       Coupler (patent) applied for
Asset Notes:      Funds would have had to be spent to keep pending. Expired by time case was reopened.
6       License with Mitsubishi                                $0.00                   $66,847.20                                        $84,000.00                       FA
        Electric Co. (MELCO)
Asset Notes:     Awaiting full contract to determine whether estate will receive further payments. There are 6 more licenses which would provide royalty
                 payments at $28,000 each, less taxes to the county of Japan. Assignment to Hitachi, Ltd approved. The exclusive period does not run until
                 2022.
7       Office Equipment, furnishings                    $4,920.00                          $0.00                                             $0.00                       FA
       and supplies
Asset Notes:     Assets dissipated during case closure. There was a landlord's lien.
8      Linac Systems Laboratory                        $52,910.00                           $0.00                                             $0.00                       FA
       Equipment
Asset Notes:    Assets dissipated during case closure. There was a landlord's lien.


TOTALS (Excluding unknown value)                                                                                                            Gross Value of Remaining Assets
                                                       $466,572.00                     $78,114.20                                        $84,000.00                  $0.00




     Major Activities affecting case closing:
      12/16/2019      TFR to UST.
      09/30/2019      Final fee application to be filed and then TFR can be prepared.
      09/30/2018      Trustee has contacted counsel for Hitachi to determine if any more licenses have been sold.
      07/20/2017      Trustee to review contract with MELCO to determine whether estate will receive further license payments.


 Initial Projected Date Of Final Report (TFR):           09/30/2019                                                    /s/ YVETTE J. GONZALES
 Current Projected Date Of Final Report (TFR):           01/13/2020                                                    YVETTE J. GONZALES




                   Case 12-10899-j7                Doc 36           Filed 05/06/20            Entered 05/06/20 10:00:34 Page 5 of 9
                                                                                                                                                             Page No: 1
                                                                             FORM 2                                                                      Exhibit 9
                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                           12-10899-J7                                                                   Trustee Name:                           Yvette Gonzales
Case Name:                         LINAC SYSTEMS, LLC                                                            Bank Name:                              Bank of Texas
Primary Taxpayer ID #:             **-***2811                                                                    Checking Acct #:                        ******0862
Co-Debtor Taxpayer ID #:                                                                                         Account Title:
For Period Beginning:              3/8/2012                                                                      Blanket bond (per case limit):          $1,000,000.00
For Period Ending:                 4/10/2020                                                                     Separate bond (if applicable):

       1                2                       3                                      4                                            5                6                    7

   Transaction       Check /              Paid to/                         Description of Transaction             Uniform         Deposit      Disbursement           Balance
      Date            Ref. #           Received From                                                             Tran Code          $               $


06/15/2017                     Bank of Tokyo-Mitsubishi        License with Mitsubishi Electric Co.                  *            $22,282.40                           $22,282.40
                                                               (MELCO)
                      {6}                                      License with Mitsubishi           $28,000.00      1129-000                                              $22,282.40
                                                               Electric Co. (MELCO)
                                                               Taxes                              $(5,717.60)    2990-000                                              $22,282.40
06/15/2017                     Bank of Tokyo-Mitsubishi        License with Mitsubishi Electric Co.                  *            $22,282.40                           $44,564.80
                                                               (MELCO)
                      {6}                                      License with Mitsubishi           $28,000.00      1129-000                                              $44,564.80
                                                               Electric Co. (MELCO)
                                                               Taxes                               $(5,717.60)   2990-000                                              $44,564.80
06/15/2017                     Bank of Tokyo-Mitsubishi        License with Mitsubishi Electric Co.                  *            $22,282.40                           $66,847.20
                                                               (MELCO)
                      {6}                                      License with Mitsubishi           $28,000.00      1129-000                                              $66,847.20
                                                               Electric Co. (MELCO)
                                                               Taxes                               $(5,717.60)   2990-000                                              $66,847.20
06/30/2017                     Bank of Texas                   Account Analysis Fee                              2600-000                            $41.75            $66,805.45
07/31/2017                     Bank of Texas                   Account Analysis Fee                              2600-000                           $107.80            $66,697.65
08/08/2017           5001      International Sureties, Ltd.    #016024923                                        2300-000                            $23.72            $66,673.93
08/31/2017                     Bank of Texas                   Account Analysis Fee                              2600-000                           $107.61            $66,566.32
09/29/2017                     Bank of Texas                   Account Analysis Fee                              2600-000                           $103.95            $66,462.37
10/31/2017                     Bank of Texas                   Account Analysis Fee                              2600-000                           $107.25            $66,355.12
11/14/2017                     Integrity Bank                  Transfer Funds                                    9999-000                         $66,355.12                  $0.00

                                                                      TOTALS:                                                     $66,847.20      $66,847.20                  $0.00
                                                                          Less: Bank transfers/CDs                                     $0.00      $66,355.12
                                                                      Subtotal                                                    $66,847.20         $492.08
                                                                          Less: Payments to debtors                                    $0.00           $0.00
                                                                      Net                                                         $66,847.20         $492.08


  For the period of 3/8/2012 to 4/10/2020                                                  For the entire history of the account between 06/15/2017 to 4/10/2020

  Total Compensable Receipts:                                 $84,000.00                   Total Compensable Receipts:                                   $84,000.00
  Total Non-Compensable Receipts:                                  $0.00                   Total Non-Compensable Receipts:                                    $0.00
  Total Comp/Non Comp Receipts:                               $84,000.00                   Total Comp/Non Comp Receipts:                                 $84,000.00
  Total Internal/Transfer Receipts:                                $0.00                   Total Internal/Transfer Receipts:                                  $0.00


  Total Compensable Disbursements:                            $17,644.88                   Total Compensable Disbursements:                              $17,644.88
  Total Non-Compensable Disbursements:                             $0.00                   Total Non-Compensable Disbursements:                               $0.00
  Total Comp/Non Comp Disbursements:                          $17,644.88                   Total Comp/Non Comp Disbursements:                            $17,644.88
  Total Internal/Transfer Disbursements:                      $66,355.12                   Total Internal/Transfer Disbursements:                        $66,355.12




                  Case 12-10899-j7                   Doc 36         Filed 05/06/20               Entered 05/06/20 10:00:34 Page 6 of 9
                                                                                                                                                      Page No: 2
                                                                          FORM 2                                                                  Exhibit 9
                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                           12-10899-J7                                                            Trustee Name:                           Yvette Gonzales
Case Name:                         LINAC SYSTEMS, LLC                                                     Bank Name:                              Independent Bank
Primary Taxpayer ID #:             **-***2811                                                             Checking Acct #:                        ******0899
Co-Debtor Taxpayer ID #:                                                                                  Account Title:                          Checking Account
For Period Beginning:              3/8/2012                                                               Blanket bond (per case limit):          $1,000,000.00
For Period Ending:                 4/10/2020                                                              Separate bond (if applicable):

       1                2                       3                                    4                                       5                6                    7

   Transaction       Check /              Paid to/                     Description of Transaction          Uniform         Deposit      Disbursement          Balance
      Date            Ref. #           Received From                                                      Tran Code          $               $


11/14/2017                     Bank of Texas                  Transfer Funds                              9999-000         $66,355.12                          $66,355.12
11/30/2017                     Integrity Bank                 Bank Service Fee                            2600-000                            $54.06           $66,301.06
12/31/2017                     Integrity Bank                 Bank Service Fee                            2600-000                            $98.49           $66,202.57
01/31/2018                     Integrity Bank                 Bank Service Fee                            2600-000                            $98.34           $66,104.23
02/28/2018                     Integrity Bank                 Bank Service Fee                            2600-000                            $88.70           $66,015.53
03/31/2018                     Integrity Bank                 Bank Service Fee                            2600-000                            $98.06           $65,917.47
04/30/2018                     Integrity Bank                 Bank Service Fee                            2600-000                            $94.77           $65,822.70
05/31/2018                     Integrity Bank                 Bank Service Fee                            2600-000                            $97.78           $65,724.92
06/30/2018                     Integrity Bank                 Bank Service Fee                            2600-000                            $94.49           $65,630.43
07/31/2018                     Integrity Bank                 Bank Service Fee                            2600-000                            $97.49           $65,532.94
08/05/2018                     Independent Bank               Bank Service Fee                            2600-000                            $15.70           $65,517.24
08/06/2018                     Independent Bank               Bank Service Fee                            2600-000                           ($15.70)          $65,532.94
08/15/2018           5001      International Sureties, Ltd.   Bond #016024923                             2300-000                            $25.58           $65,507.36
08/31/2018                     Independent Bank               Bank Service Fee                            2600-000                          $1,146.37          $64,360.99
09/05/2018                     Independent Bank               Bank Service Fee                            2600-000                         ($1,146.37)         $65,507.36
09/06/2018                     Independent Bank               Bank Service Fee                            2600-000                            $97.36           $65,410.00
08/13/2019           5002      International Sureties, Ltd.   Bond #016024923                             2300-000                            $33.68           $65,376.32
03/10/2020           5003      Yvette Gonzales                Claim #: ; Amount Allowed: 44.00;           3120-000                            $44.00           $65,332.32
                                                              Distribution Dividend: 100.00;
03/10/2020           5004      Yvette Gonzales                Claim #: ; Amount Allowed: 2,792.83;        3110-000                          $2,792.83          $62,539.49
                                                              Distribution Dividend: 100.00;
03/10/2020           5005      Yvette J. Gonzales             Trustee Expenses                            2200-000                           $605.64           $61,933.85
03/10/2020           5006      Yvette J. Gonzales             Trustee Compensation                        2100-000                          $7,450.00          $54,483.85
03/10/2020           5007      T Mobile/T-Mobile USA          Claim #: 1; Amount Allowed: 118.35;         7100-000                            $49.64           $54,434.21
                               Inc                            Distribution Dividend: 41.95;
03/10/2020           5008      Gallant Innovations, LLC       Claim #: 2; Amount Allowed: 111,408.91;     7100-000                         $46,732.80           $7,701.41
                                                              Distribution Dividend: 41.95;
03/10/2020           5009      American Express Bank,         Claim #: 3; Amount Allowed: 12,443.75;      7100-000                          $5,219.79           $2,481.62
                               FSB                            Distribution Dividend: 41.95;
03/10/2020           5010      American Express Bank,         Claim #: 4; Amount Allowed: 5,916.06;       7100-000                          $2,481.62                  $0.00
                               FSB                            Distribution Dividend: 41.95;




                 Case 12-10899-j7                    Doc 36       Filed 05/06/20             Entered 05/06/20 10:00:34
                                                                                                                $66,355.12
                                                                                                                           Page  7 of 9
                                                                                                                             $66,355.12
                                                                                                        SUBTOTALS
                                                                                                                                                      Page No: 3
                                                                      FORM 2                                                                      Exhibit 9
                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         12-10899-J7                                                              Trustee Name:                           Yvette Gonzales
Case Name:                       LINAC SYSTEMS, LLC                                                       Bank Name:                              Independent Bank
Primary Taxpayer ID #:           **-***2811                                                               Checking Acct #:                        ******0899
Co-Debtor Taxpayer ID #:                                                                                  Account Title:                          Checking Account
For Period Beginning:            3/8/2012                                                                 Blanket bond (per case limit):          $1,000,000.00
For Period Ending:               4/10/2020                                                                Separate bond (if applicable):

      1                 2                    3                                  4                                            5                6                    7

  Transaction        Check /            Paid to/                    Description of Transaction            Uniform          Deposit      Disbursement           Balance
     Date             Ref. #         Received From                                                       Tran Code           $               $


                                                               TOTALS:                                                     $66,355.12      $66,355.12                  $0.00
                                                                   Less: Bank transfers/CDs                                $66,355.12           $0.00
                                                               Subtotal                                                         $0.00      $66,355.12
                                                                   Less: Payments to debtors                                    $0.00           $0.00
                                                               Net                                                              $0.00      $66,355.12


 For the period of 3/8/2012 to 4/10/2020                                            For the entire history of the account between 11/14/2017 to 4/10/2020

 Total Compensable Receipts:                                $0.00                   Total Compensable Receipts:                                        $0.00
 Total Non-Compensable Receipts:                            $0.00                   Total Non-Compensable Receipts:                                    $0.00
 Total Comp/Non Comp Receipts:                              $0.00                   Total Comp/Non Comp Receipts:                                      $0.00
 Total Internal/Transfer Receipts:                     $66,355.12                   Total Internal/Transfer Receipts:                             $66,355.12


 Total Compensable Disbursements:                      $66,355.12                   Total Compensable Disbursements:                              $66,355.12
 Total Non-Compensable Disbursements:                       $0.00                   Total Non-Compensable Disbursements:                               $0.00
 Total Comp/Non Comp Disbursements:                    $66,355.12                   Total Comp/Non Comp Disbursements:                            $66,355.12
 Total Internal/Transfer Disbursements:                     $0.00                   Total Internal/Transfer Disbursements:                             $0.00




                 Case 12-10899-j7                Doc 36      Filed 05/06/20               Entered 05/06/20 10:00:34 Page 8 of 9
                                                                                                                                                       Page No: 4
                                                                      FORM 2                                                                       Exhibit 9
                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         12-10899-J7                                                              Trustee Name:                            Yvette Gonzales
Case Name:                       LINAC SYSTEMS, LLC                                                       Bank Name:                               Independent Bank
Primary Taxpayer ID #:           **-***2811                                                               Checking Acct #:                         ******0899
Co-Debtor Taxpayer ID #:                                                                                  Account Title:                           Checking Account
For Period Beginning:            3/8/2012                                                                 Blanket bond (per case limit):           $1,000,000.00
For Period Ending:               4/10/2020                                                                Separate bond (if applicable):

      1                 2                    3                                  4                                            5                 6                    7

  Transaction        Check /            Paid to/                    Description of Transaction            Uniform          Deposit     Disbursement             Balance
     Date             Ref. #         Received From                                                       Tran Code           $              $




                                                                                                                                                NET              ACCOUNT
                                                                         TOTAL - ALL ACCOUNTS                    NET DEPOSITS              DISBURSE             BALANCES

                                                                                                                        $66,847.20         $66,847.20                   $0.00




 For the period of 3/8/2012 to 4/10/2020                                            For the entire history of the case between 03/08/2012 to 4/10/2020

 Total Compensable Receipts:                           $84,000.00                   Total Compensable Receipts:                                    $84,000.00
 Total Non-Compensable Receipts:                            $0.00                   Total Non-Compensable Receipts:                                     $0.00
 Total Comp/Non Comp Receipts:                         $84,000.00                   Total Comp/Non Comp Receipts:                                  $84,000.00
 Total Internal/Transfer Receipts:                     $66,355.12                   Total Internal/Transfer Receipts:                              $66,355.12


 Total Compensable Disbursements:                      $84,000.00                   Total Compensable Disbursements:                               $84,000.00
 Total Non-Compensable Disbursements:                       $0.00                   Total Non-Compensable Disbursements:                                $0.00
 Total Comp/Non Comp Disbursements:                    $84,000.00                   Total Comp/Non Comp Disbursements:                             $84,000.00
 Total Internal/Transfer Disbursements:                $66,355.12                   Total Internal/Transfer Disbursements:                         $66,355.12




                                                                                                     /s/ YVETTE GONZALES
                                                                                                     YVETTE GONZALES




                 Case 12-10899-j7                Doc 36     Filed 05/06/20                Entered 05/06/20 10:00:34 Page 9 of 9
